DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al., US20020183883 A1, and further in view of Nhu et al., US2016/0165387 A1.
Regarding claim 21, Carr teaches An interactive beverage container (Fig. 1; package 10), comprising: a bottle (Fig. 1, par. 0024; an associated container 14); and a cap for closing the bottle (Fig. 1, par. 0024; plastic closure 12 and an associated container 14 to which the closure can be secured.), the cap comprising a communication chip, wherein the communication chip is configured to transmit a first signal and a second signal (Figs. 1-2, par. 0025; The antenna 18 provides the desired radio frequency 
Carr fails to teach the following recited limitation.  However, Nhu teaches the first signal being readable only when the cap is removed from the bottle (Fig. 4, par. 0030 and 0047; When multiple such smart storage bottles 500 are opened (i.e., removed) by moving the cap 502 relative to the base 504, the BLE sensors 506 located with each of the smart bottles, such as located under the caps, are powered on or energized to broadcast their respective opened state to the nearest repeater and then the state is then relayed across the Mesh network, and the cloud server updates a web-browser dashboard for the user to view all the updated information via his PC or mobile device 306.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carr’s teachings with the teachings of Nhu such that the medicine information can be retrieved from the database and can be read out loud via text-to-speech service running on a smartphone or on the gateway (Nhu, par. 0031).

Regarding claim 22, Carr and Nhu teach all the limitations in claim 21. Carr further teaches further comprising a shielding element that prevents transmission of the first signal through the cap (par. 0028).

Regarding claim 23, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the first signal is different from the second signal (par. 0030).

Regarding claim 24, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the first signal is transmitted in a first direction, and wherein the second signal is transmitted in a second direction that is different from the first direction (Fig. 2; clearly shows signals going in different direction from the antenna 18 by  dotted arrows.).

Regarding claim 25, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the cap is a tamper-evident cap (par. 0011).

Regarding claim 26, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the cap comprises an annular skirt (Fig. 1, claim 6; a depending annular skirt portion.).

Regarding claim 27, Carr and Nhu teach all the limitations in claim 26. Carr further teaches wherein the annular skirt comprises a threaded finish configured to engage with a corresponding threaded finish on the neck portion (Fig. 1, claim 6; a depending annular skirt portion.).

Regarding claim 28, Carr and Nhu teach all the limitations in claim 27. Carr further teaches wherein the cap has a closed configuration and an opened configuration, and wherein the beverage container is sealed when the cap is in the closed configuration (par. 0014).

Regarding claim 29, Carr and Nhu teach all the limitations in claim 28. Carr further teaches wherein the communication chip is an NFC tag (par. 0003).

Regarding claim 30, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the communication chip is coupled to a top wall of the cap (par. 0025; a radio frequency integrated circuit 16 disposed within package 10, preferably by disposition on (i.e., top wall) or at the interior surface of the closure 12.).

Regarding claim 31, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the cap comprises an annular skirt having a first threaded finish configured to engage with a second threaded finish on a neck portion of the beverage container when the cap is in a closed configuration (Fig. 1, claim 6; a depending annular skirt portion.).

Regarding claim 32, Carr and Nhu teach all the limitations in claim 21. Carr further teaches wherein the first signal comprises at least one of reward points, nutritional information, or marketing materials (par. 0016).

Regarding claim 33, Carr teaches An interactive beverage container (Fig. 1; package 10), comprising: a closure (Fig. 1, par. 0024; plastic closure 12 for associated container 14), the closure comprising circuitry configured to transmit data (Figs. 1-2, par. 0025; The antenna 18 provides the desired radio frequency interface with an associated 
Carr fails to teach the following recited limitation.  However, Nhu teaches wherein the data transmitted by the circuitry is receivable by a mobile device only when the closure is in an open configuration (Fig. 4, par. 0030 and 0047; When multiple such smart storage bottles 500 are opened by moving the cap 502 relative to the base 504, the BLE sensors 506 located with each of the smart bottles, such as located under the caps, are powered on or energized to broadcast their respective opened state to the nearest repeater and then the state is then relayed across the Mesh network, and the cloud server updates a web-browser dashboard for the user to view all the updated information via his PC or mobile device 306.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carr’s teachings with the teachings of Nhu such that the medicine information can be retrieved from the database and can be read out loud via text-to-speech service running on a smartphone or on the gateway (Nhu, par. 0031). 



Regarding claim 35, Carr and Nhu teach all the limitations in claim 33.  Carr further teaches wherein the data comprises a link to information stored on a remote server (par. 0032).

Regarding claim 36, Carr and Nhu teach all the limitations in claim 35.  Carr further teaches wherein the information stored on a remote server comprises marketing materials (par. 0032).

Regarding claim 37, Carr and Nhu teach all the limitations in claim 36.  Carr further teaches wherein the marketing materials comprise at least one of coupons, commercials, or promotional materials (par. 0032; promotional games).

Regarding claim 38, Carr and Nhu teach all the limitations in claim 33.  Carr further teaches further comprising: a top wall (Fig. 1, claim 6; a top wall portion); and an annular skirt configured to engage with the beverage container (Fig. 1, claim 6; a depending annular skirt portion).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649